Citation Nr: 1412348	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-03 754	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.

2.  Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1988 to October 1990 and from January 2004 to March 2004.  She has also had periods of service in the Navy Reserves and Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2012, May 2013 and October 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development and consideration.

The claims file includes an electronic file known as the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Board remanded the case in December 2012, May 2013 and October 2013 to the AOJ for additional development and consideration.  As the remand instructions have not yet been substantially complied with, the Board finds it necessary to again remand the case.

The Board instructed the AOJ to send a notice letter to the Veteran informing her of the information and evidence needed to substantiate her claims for educational assistance benefits under both Chapter 33, Title 38, United States Code (commonly referred to as the Post-9/11 GI Bill) and Chapter 30, Title 38, United States Code (commonly referred to as the Montgomery GI Bill-Active Duty (MGIB-AD)).  A notice letter is not of record in the paper claims file or the VBMS file currently before the Board.  A letter must be sent to the Veteran on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Certain service personnel records may be still outstanding and they may be relevant to the Veteran's case.  In November 2013, the Denver RO sent a letter to the Archives Administrator of the Colorado Army National Guard requesting certain service personnel and treatment records in the adjudication of a different claim.  There is no indication that this request has been completed.  Thus, on remand a complete set of the Veteran's available service personnel records must be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran informing her of the information and evidence needed to substantiate her claims for educational assistance benefits under both the Post-9/11 GI Bill and the MGIB-AD.  

2.  Complete the development set forth in the November 2013 letter to the Colorado Army National Guard regarding the request for service personnel records.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues of entitlement to VA educational assistance benefits under both Chapter 33 and Chapter 30.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

